                   Case 3:16-md-02741-VC Document 6126 Filed 09/27/19 Page 1 of 6



  2001 M STREET, NW                                                                    WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                    ___
WASHINGTON, DC 20036
                                                                                      A LIMITED LIABILITY PARTNERSHIP




                                              September 27, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:   In re Roundup Prods. Liab. Litig., No. 16-md-02741-VC; Giglio v. Monsanto,
                         No. 16-cv-5658

    Dear Judge Chhabria:

            When the Court granted the Parties second amended joint request to continue the Wave 1
    deadlines (See, PTO 171, ECF Dkt. No. 4722), the Court ordered that the Giglio case remain on
    the original PTO 150 deadlines. For the reasons set forth below, Monsanto renews its motion to
    move Mr. Giglio’s case into the group of Wave 1 cases, and Mr. Giglio opposes.

                   Monsanto’s Position

            The Court ordered that the Giglio case—a federal case filed in California that would
    otherwise be governed by the Wave 1 schedule established by PTO 171—proceed on an
    accelerated schedule based on the understanding that Mr. Giglio was near death. Thankfully, we
    now know that Mr. Giglio’s NHL is in complete remission; indeed, a very recent PET scan
    confirmed that he is “disease free.” Given the attendant benefits of handling all of the Wave 1
    cases on a single schedule as set forth in PTO 171, and in light of the fact that there is no current
    need to expedite the case, Monsanto respectfully requests that the Giglio case rejoin other
    plaintiffs’ cases on the Wave 1 remand track in PTO 171.
            The current accelerated treatment of the Giglio case originates from plaintiff’s repeated
    efforts to secure an expedited trial schedule based on Mr. Giglio’s poor health. These motions
    characterized Mr. Giglio as terminal. See, e.g., ECF 2185 (Nov. 16, 2018) (explaining that Mr.
    Giglio was “no longer on any therapy” and that “his prognosis for survival [was] ‘substantially
    less than 6 months,’” citing a declaration from Mr. Giglio’s oncologist, Dr. Charles Redfern)
    (emphasis in original); Giglio v. Monsanto, 16-cv-05658, ECF 72-1, at 1-2 (Jan. 25, 2019) (stating
    that “Mr. Giglio is dying. He suffers from untreatable Diffuse Large B-Cell Non-Hodgkin’s
    Lymphoma” and that “since November 15, Mr. Giglio’s health has only continued to deteriorate,
    and his prognosis has not improved. If discovery does not commence, the odds that Mr. Giglio
    will survive to see his trial are almost nonexistent.”); Giglio v. Monsanto, 16-cv-05658, ECF 75,
         Case 3:16-md-02741-VC Document 6126 Filed 09/27/19 Page 2 of 6



at 1-2 (Apr, 15, 2019) (stating that “Mr. Giglio is dying from non-Hodgkin’s lymphoma” and
describing Mr. Giglio’s life expectancy as “measured in months, not years,” requesting “a trial
date so that he can have his day in court before he dies.”). The Court ordered that the parties
conduct a preservation deposition of Mr. Giglio, which has since occurred, but otherwise declined
to order an expedited trial.
         When the Court granted the parties joint request to adjust the Wave 1 schedule set forth in
PTO 150, it accepted the plaintiffs’ request to keep the Giglio case subject to the earlier schedule
in the original PTO 150 in light of the then-understood terminal condition of Mr. Giglio. PTO
171. Keeping Giglio on the original PTO 150 schedule resulted in Mr. Giglio’s deadlines being
roughly two months ahead of the other Wave 1 remand cases.
         It has now become clear, however, that the foundation for the Court’s decision to separate
the Giglio case from the other similarly situated Wave 1 cases no longer exists. As noted above,
Mr. Giglio’s condition has made a remarkable turnaround. This spring, Mr. Giglio received
treatment with chimeric antigen receptor T cell therapy (“CAR-T therapy”), and Mr. Giglio’s
treating physicians have stated that his NHL is now likely in complete remission. Both the
oncologist who wrote the earlier declaration, Dr. Redfern, as well as the oncologist who
administered the therapy, Dr. Costello, confirm the positive results of this therapy. 1 Mr. Giglio’s
PET scan now shows that there is “no evidence of lymphoma in his body” 2 and that he is “disease
free.” 3 As recently as August 27, 2019, his primary care physician described him as “stable,” 4 and
Mr. Giglio himself testified at a supplemental deposition on August 29, 2019 that he has been told
“there’s no new cancer activity in [his] lymph nodes.” 5
         In light of Mr. Giglio’s dramatically improved health, Mr. Giglio’s likelihood of surviving
until a 2020 trial is not meaningfully different from the prognosis for the other Wave 1 remand
plaintiffs. Plaintiff’s counsel suggests, without support, that Mr. Giglio is “in grave danger of
relapse.” Nothing in Mr. Giglio’s records, however, indicates that he is at imminent risk of relapse,
and Plaintiff’s counsel concedes that he is “currently doing better.” There is no evidence that Mr.
Giglio faces a risk of relapse that is materially different from the risk facing any patient recently
treated for NHL (which is the case for multiple Wave 1 remand plaintiffs). As such, the medical
evidence no longer warrants expediting his case even beyond the rapid schedule set forth in PTO
171 for all of the other similarly situated cases.
         In support of the position that Giglio should proceed on an even more accelerated pace,
Plaintiff’s counsel argues that the case is needed to serve as a barometer for Daubert challenges.
That argument is difficult to understand because there is no basis to distinguish Giglio from the
other Wave 1 remand cases on this score. Monsanto fully appreciates the Court’s intention to
stand by its original Daubert rulings and the Court’s admonition that Monsanto’s Daubert

1
  7/11/19 Caitlin Costello Dep. Tr. (Ex. 1) 65:12-66:2; 6/20/19 Charles Redfern Dep. Tr. (Ex. 2) 52:25-
53:5; Confidential-Giglio-EGiglio-OASD-000268 (Ex. 3) (August 20, 2019 appointment note from Mr.
Giglio’s oncologist, Dr. Charles Redfern, opining that “Mr. Giglio is in probable CR [complete remission]
after CAR-T therapy for his aggressive and refractory lymphoma. Continue routine [follow-up,] off
[treatment] now.”).
2
  Ex. 1 at 61:7-15.
3
  Confidential-Giglio-EGiglio-SharpCC-000596–597 (Ex. 4) (August 27, 2019 appointment note from Mr.
Giglio’s primary care physician, Dr. Kenneth Warm, describing Mr. Giglio as “stable” and noting that his
recent PET “scan was disease free.”).
4
  Ex. 4 at Confidential-Giglio-EGiglio-SharpCC-000596.
5
  8/29/19 Suppl. Emmanuel Richard Giglio Dep. Tr. (Ex. 5) 59:8-14.


                                                   2
            Case 3:16-md-02741-VC Document 6126 Filed 09/27/19 Page 3 of 6



arguments will be preserved without relitigating issues the Court has already decided. But that
admonition applies equally to the remainder of the Wave 1 remand cases, and it makes the most
sense to address these issues for all of these cases once and on the same schedule.
        Indeed, returning Giglio to the PTO 171 schedule serves the interests of equity and
efficiency that form the very reasons for coordinated pretrial proceedings in this MDL, particularly
with respect to Daubert challenges. Common questions of law across the Wave 1 cases which
threaten to arise first in Giglio, apply equally to all Wave 1 cases. Indeed, the Court already has
an example before it, as plaintiffs’ counsel in Giglio has sought to strike any new general causation
experts or opinions offered by Monsanto while noting that they will raise the same challenge down
the road in other Wave 1 cases and presumably Wave 2 cases as well, given their explicit desire to
freeze the status of experts as of two years ago in an effort to preclude Monsanto from refining its
defense. 6
        The Court can best weigh these types of broadly applicable case management decisions
when issues are raised jointly across cases on the same timeline. The best way to achieve that goal
here is to return Giglio to the Wave 1 remand schedule outlined in PTO 171—a modest schedule
adjustment that will not unduly prejudice Mr. Giglio given his improved health. Moreover,
returning Giglio to the PTO 171 schedule allows the Wave 1 remanded cases to proceed to trial in
the transferor courts on a similar timeline rather than allowing Plaintiff’s counsel to seek to
expedite a single trial of its choosing. Monsanto therefore respectfully requests that the Court
return Giglio to the Wave 1 remand pool.

          Plaintiff’s Position

        Monsanto’s latest request to block Mr. Giglio’s day in court is based, almost entirely, on
its view that Mr. Giglio’s health has “dramatically improved.” While that is true, in part, as set
forth below, Mr. Giglio remains in grave danger of relapse. However, regardless of whether Mr.
Giglio’s death is imminent or not, as the Court has mentioned numerous times, the Giglio case
should act as a barometer of Monsanto’s “reasonableness” with respect to its Daubert challenges.
For that reason alone, the Giglio case should stay on PTO 150 deadlines.

      A. Because of his experimental cancer treatment (CART-T), Mr. Giglio’s risk of
         recurrence is significant
       Mr. Giglio was diagnosed with stage IV diffuse large B-cell lymphoma (“DLBCL”) in
October 2014. He underwent six cycles of CHOP-Rituxan chemotherapy between October 2014
and February 2015 and achieved radiologic remission. The chemo didn’t work and in early 2018,
the cancer returned. He then underwent another three rounds of chemotherapy with the goal of
reducing the disease enough for a bone marrow transplant. Unfortunately, chemotherapy failed to
reduce the disease enough for the transplant. In July 2018, he began yet another course of
chemotherapy called R-GemOx, which again failed to reduce the disease burden enough for a bone
marrow transplant. Due to the fact that his aggressive lymphoma had not gone into remission with
second-line therapy, his treating oncologist, Dr. Redfern gave him a prognosis of about six months
in October 2018.
       Meanwhile, desperate to live, Mr. Giglio and his physicians began to discuss experimental
treatment options and clinical trials. At that time, a cutting-edge experimental treatment option

6
    See 9/27/19 joint letter brief regarding new general causation testimony.


                                                       3
         Case 3:16-md-02741-VC Document 6126 Filed 09/27/19 Page 4 of 6



called chimeric antigen receptor-T cell therapy (“CAR-T”) was presented to Mr. Giglio. CAR-T
had recently been approved as a treatment for individuals with recurrent B-cell lymphomas
following traditional chemotherapy regimens. 7 Mr. Giglio underwent lympho-depleting
chemotherapy and CAR-T treatment in March – April 2019. In May 2019, Mr. Giglio was found
to be in radiologic remission.
        CAR-T therapy is brand new and data does not exist for long term prognosis. 8
Accordingly, Mr. Giglio’s treating physicians are unable to opine on his long-term prognosis. 9
However, the published medical literature suggests the median duration of time before recurrence
is 11 months 10 - which, if applied to Mr. Giglio, means April 2020. Mr. Giglio’s treating
oncologist places the likelihood he will have a recurrence of his lymphoma at approximately
50%. 11 He believes there is still a chance Mr. Giglio will not survive past March of 2020. 12
        Like long-term prognosis, the data regarding long term side effects of CAR-T is also not
fully understood. It is well documented that CAR-T carries a high risk of neurotoxicity. 13 One of
the most common neurological symptoms associated with CAR-T is generalized encephalopathy
which often causes confusion, delirium, cognitive and memory impairment, and mental status
changes. 14
        While Mr. Giglio is currently doing better, he still has a significant chance of relapse.
Given the likelihood of neurologic damage and lack of information concerning Mr. Giglio’s long-
term prognosis, it would be a travesty to take him out of his current spot. His substantial risk of
relapse leaves him with a different prognosis from that of the other Wave 1 remand plaintiffs and
the expedited schedule should remain.

    B. The work on Giglio is substantially completed and the matter is on track for trial
         Further, removing the Giglio matter from its current track would be of limited utility as
much of the work on the case has already been completed. Simply put, even if Mr. Giglio’s cancer
had been eliminated to an absolute certainly with no possibility of relapse (which is not the case),
there is nothing to be gained by removing Mr. Giglio from his current track.
         Many of the deadlines under PTO 150 have already passed. The remainder are on track to
be completed. The plaintiff fact sheets and medical records have been exchanged. Plaintiff and
his treating physicians have been deposed, including his primary care provider, medical oncologist,
and his oncologist who completed his CAR-T therapy.
         Both Plaintiff and Monsanto have exchanged their expert reports as outlined in the PTO.
Plaintiff’s experts’ depositions are complete. Monsanto’s experts have either been deposed or are


7
  Ex. 1 at 49:1-5.
8
  Ex. 1 at 49:20-50:4
9
  Ex. 1 at 69:20-23; Ex. 2 at 43:3-9.
10
   Ex. 1 at 68:22-69:19; Frederick L. Locke, et al., Long-term safety and activity of axicabtagene ciloleucel
in refractory large B-cell lymphoma (ZUMA-1): a single arm, multicenter, phase 1-2 trial, 20 LANCET
ONCOLOGY 31, 36 (2019) (Ex. 6).
11
   Ex. 2 at 79:14-25.
12
   Ex. 2 at 43:10-12.
13
   See, e.g., Daniel B. Rubin, et al., Neurological toxicities associated with chimeric antigen receptor T-
cell therapy, 142 BRAIN 1334-1348 (2019) (Ex. 7); Juliane Gust, et al., Neurotoxicity Associated with
CD19-Targeted CAR-T Cell Therapies, 32 CNS DRUGS 1091-1101 (2018) (Ex. 8).
14
   Ex. 7 at 1338.


                                                     4
        Case 3:16-md-02741-VC Document 6126 Filed 09/27/19 Page 5 of 6



on calendar and confirmed. The Giglio matter has proceeded along the original schedule without
issue.

        This case is on track for trial and further delays are unnecessary. There is no prejudice to
Monsanto by continuing on course. Conversely, staying on course will benefit Mr. Giglio and the
resolution of the litigation on the whole. At 67 years old with significant health risks, Plaintiff
would be prejudiced by further unnecessary delays for no discernable benefit. Reasonableness
mandates that Giglio proceed on course and Plaintiff respectfully request this Court deny
Defendant Monsanto’s request to move the Giglio matter to the scheduling order outlined under
PTO 171.




                                                      Respectfully submitted,

                                                      /s/ Brian L. Stekloff___________

                                                      Brian L. Stekloff (pro hac vice)
                                                      (bstekloff@wilkinsonwalsh.com)
                                                      Tamarra Matthews Johnson (pro hac vice)
                                                      (tmatthewsjohnson@wilkinsonwalsh.com)
                                                      Rakesh Kilaru (pro hac vice)
                                                      (rkilaru@wilkinsonwalsh.com)
                                                      WILKINSON WALSH + ESKOVITZ LLP
                                                      2001 M St. NW, 10th Floor
                                                      Washington, DC 20036
                                                      Tel: 202-847-4030
                                                      Fax: 202-847-4005

                                                      /s/ Aimee H. Wagstaff_______

                                                      Aimee H. Wagstaff (SBN 278480)
                                                      (aimee.wagstaff@andruswagstaff.com)
                                                      ANDRUS WAGSTAFF, PC
                                                      7171 W. Alaska Drive
                                                      Lakewood, CO 80226
                                                      Tel.: 303-376-6360
                                                      Fax.: 303-376-6361




Cc: Counsel of Record (via ECF)



                                                 5
         Case 3:16-md-02741-VC Document 6126 Filed 09/27/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 27th day of September 2019, a copy of the foregoing

was filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing

to all appearing parties of record.



                                                   /s/ Brian L. Stekloff___________




                                              6
